Citation Nr: 0032654	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-19 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lower and middle 
back disability.  

2.  Entitlement to an initial rating in excess of 10 percent 
for bursitis, trochanteric bursa, of the left hip.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1994 to 
January 1998.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for lower and middle back pain and 
granted service connection and an initial evaluation of 10 
percent for bursitis, trochanteric bursa, of the left hip.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

A new VA examination is necessary because the record does not 
contain sufficient medical evidence to make a decision on the 
claims.  In this case, the veteran reported recurrent 
symptoms of back pain to military examiners in November 1993, 
April 1994, July 1997, August 1997, October 1997, and 
December 1997, but the record does not show a diagnosis of 
the underlying malady or condition, if any.  The Secretary 
shall treat an examination or opinion as being necessary to 
make a decision on a claim if the evidence of record before 
the Secretary, taking into consideration all information and 
lay or medical evidence (including statements of the 
claimant) (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but (C) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5103A).  If a 
diagnosis is not supported by the finding on the examination 
report or if the report does not contain sufficient detail, 
it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2000).  

A new VA examination is also necessary to rate the service-
connected left hip disability because the only VA examination 
took place in November 1997, over three years ago.  To 
constitute a useful and pertinent rating tool, rating 
examinations must be sufficiently contemporaneous to allow 
adjudicators to make an informed decision regarding the 
veteran's current level of impairment.  Caffrey v. Brown, 
6 Vet. App. 377 (1994).  A new VA examination is necessary to 
obtain a full description of the effects of the left hip 
disability upon the veteran's ordinary activity, whether pain 
could significantly limit functional ability during flare-ups 
or when the veteran's left hip is used repeatedly over a 
period of time, loss of range of motion portrayed in terms of 
the degrees of additional range of motion loss due to pain on 
use or during flare-ups, as well as many of the other matters 
listed below.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated her for lower and middle back and 
left hip disabilities since service.  
After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file copies of the veteran's 
complete treatment reports from all 
sources whose records have not previously 
been secured.  Failures to respond or 
negative replies should be noted in 
writing and also associated with the 
claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination.  Any further 
indicated special studies should be 
conducted.  Failure of the veteran to 
report for a scheduled examination 
without good cause could result in the 
denial of a claim.  38 C.F.R. § 3.655 
(2000).  The claims file and a separate 
copy of this remand should be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  

It is essential that the examiner review 
the claims folder in its entirety.  The 
examiner should also take specific note 
of the veteran's reported and documented 
medical history, including in-service and 
post-service lower and middle back and 
left hip conditions.  

The examiner should then offer a medical 
opinion as to: a) the medical 
classification of the veteran's lower and 
middle back and left hip disabilities and 
etiological, anatomical, pathological, 
laboratory, and prognostic data required 
for the ordinary medical classification; 
b) whether it is as likely as not that a 
lower and middle back disability is 
related to complaints of back pain in 
service or any other in-service event; c) 
whether it is as likely as not that a 
lower and middle back disability pre-
existed service and was aggravated in 
service; d) a full description of the 
effects of the left hip disability upon 
the veteran's ordinary activity; 
e) whether pain could significantly limit 
functional ability during flare-ups or 
when the left hip is used repeatedly over 
a period of time; f) loss of range of 
motion portrayed in terms of the degrees 
of additional range of motion loss due to 
pain on use or during flare-ups; and g) 
if present, note crepitation, less or 
more movement than normal, weakened 
movement, excess fatigability, 
incoordination and impaired ability to 
execute skilled movement smoothly, pain 
on movement, swelling, deformity, atrophy 
of disuse, instability of station, 
disturbance of locomotion, and 
interference with sitting, standing, and 
weight-bearing.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  


3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the VA, including, among others things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  The RO should review the 
requested examination report and medical 
opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims for service 
connection for a lower and middle back 
disability and an initial rating in 

excess of 10 percent for bursitis, 
trochanteric bursa, of the left hip based 
on the entire evidence of record.  All 
pertinent law, regulations, and Court 
decisions should be considered, including 
DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995) and 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.59, and 4.71a (1999).  
If the veteran's claim remains in a 
denied status, she and her 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

5.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

 

